Exhibit 10.2

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS A BENEFICIAL
INTEREST HEREIN.

TRANSFERS OF THIS NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO
NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE.

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE AGREED TO BE
BOUND BY THE PROVISIONS OF A REGISTRATION RIGHTS AGREEMENT AMONG SAIC, INC. (THE
“ISSUER”), SCIENCE APPLICATIONS INTERNATIONAL CORPORATION (THE “GUARANTOR”) AND
THE INITIAL PURCHASERS, DATED DECEMBER 20, 2010 (THE “REGISTRATION RIGHTS
AGREEMENT”). THE ISSUER WILL PROVIDE A COPY OF THE REGISTRATION RIGHTS AGREEMENT
TO A HOLDER WITHOUT CHARGE UPON WRITTEN REQUEST TO IT AT ITS PRINCIPAL PLACE OF
BUSINESS.

THIS NOTE AND RELATED GUARANTEE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION. NEITHER THIS NOTE, THE RELATED GUARANTEE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.
THE HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND
ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED NOTES, TO OFFER,
SELL OR OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY OF
THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) IN AN OFFSHORE TRANSACTION COMPLYING
WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S, THE GUARANTOR’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN THE FORMS OF EXHIBITS TO THE
INDENTURE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE.



--------------------------------------------------------------------------------

SAIC, INC.

5.950% Notes due 2040

 

No. 4    CUSIP No.: 78390XAB7    ISIN No.: US78390XAB73   

 

$299,750,000

SAIC, INC., a Delaware corporation (the “Issuer”), for value received promises
to pay to CEDE & CO. or registered assigns the principal sum of TWO HUNDRED
NINETY-NINE MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS on December 1, 2040.

Interest Payment Dates: June 1 and December 1 (each, an “Interest Payment
Date”), commencing on June 1, 2011.

Interest Record Dates: May 15 and November 15 (each, an “Interest Record Date”).

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be signed manually or by
facsimile by its duly authorized officer.

 

SAIC, INC. By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

This is one of the Notes of the series designated herein and referred to in the
within-mentioned Indenture.

Dated: December 20, 2010

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

 

  Authorized Signatory

 

4



--------------------------------------------------------------------------------

(REVERSE OF NOTE)

SAIC, INC.

5.950% Notes due 2040

1. Interest

SAIC, Inc. (the “Issuer”) promises to pay interest on the principal amount of
this Note at the rate per annum described above. Cash interest on the Notes will
accrue from the most recent date to which interest has been paid; or, if no
interest has been paid, from December 20, 2010. Interest on this Note will be
paid to but excluding the relevant Interest Payment Date. The Issuer will pay
interest semi-annually in arrears on each Interest Payment Date, commencing
June 1, 2011. Interest will be computed on the basis of a 360-day year
consisting of twelve 30-day months in a manner consistent with Rule 11620(b) of
the NASD Uniform Practice Code.

The Issuer shall pay interest on overdue principal from time to time on demand
at the rate borne by the Notes and on overdue installments of interest (without
regard to any applicable grace periods) to the extent lawful.

2. Paying Agent.

Initially, The Bank of New York Mellon Trust Company, N.A. (the “Trustee”) will
act as paying agent. The Issuer may change any paying agent without notice to
the Holders.

3. Indenture; Defined Terms.

This Note is one of the 5.950% Notes due 2040 (the “Notes”) issued under an
indenture dated as of December 20, 2010 (the “Base Indenture”) by and between
the Issuer, Science Applications International Corporation (the “Guarantor”) and
the Trustee, and established pursuant to an Officer’s Certificate dated
December 20, 2010, issued pursuant to Section 2.01 and Section 2.03 thereof
(together, the “Indenture”). This Note is a “Security” and the Notes are
“Securities” under the Indenture.

For purposes of this Note, unless otherwise defined herein, capitalized terms
herein are used as defined in the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939 (15 U.S.C. Sections 77aaa-77bbbb) (the “TIA”)
as in effect on the date on which the Indenture was qualified under the TIA.
Notwithstanding anything to the contrary herein, the Notes are subject to all
such terms, and Holders of Notes are referred to the Indenture and the TIA for a
statement of them. To the extent the terms of the Indenture and this Note are
inconsistent, the terms of the Indenture shall govern.

 

5



--------------------------------------------------------------------------------

4. Guarantee.

The Guarantor has irrevocably, fully and unconditionally guaranteed, on an
unsecured and unsubordinated basis, the full and punctual payment (whether at
maturity, upon redemption or otherwise) of the principal of and interest on, and
all other amounts payable under, the Notes and the full and punctual payment of
all other amounts payable by the Issuer under the Indenture and any other
obligations of the Issuer under the Indenture, subject to certain terms and
conditions set forth in the Indenture.

5. Denominations; Transfer; Exchange.

The Notes are in registered form, without coupons, in denominations of $2,000
and multiples of $1,000 thereafter. A Holder shall register the transfer or
exchange of Notes in accordance with the Indenture. The Issuer may require a
Holder, among other things, to furnish appropriate endorsements and transfer
documents and to pay certain transfer taxes or similar governmental charges
payable in connection therewith as permitted by the Indenture. The Issuer need
not issue, authenticate, register the transfer of or exchange any Notes or
portions thereof for a period of fifteen (15) days before the mailing of a
notice of redemption, nor need the Issuer register the transfer or exchange of
any Note selected for redemption in whole or in part.

6. Registration Rights

The Holder of this Note is entitled to the benefits of the Registration Rights
Agreement, dated December 20, 2010, between the Issuer, the Guarantor and the
Initial Purchasers named therein (the “Registration Rights Agreement”). The
interest rate on this Note will increase by a rate of 0.25% per annum upon the
occurrence of certain events specified in the Registration Rights Agreement for
the periods specified therein.

7. Amendment; Supplement; Waiver.

Subject to certain exceptions, the Notes and the provisions of the Indenture
relating to the Notes may be amended or supplemented and any existing default or
Event of Default or compliance with certain provisions may be waived with the
written consent of the Holders of at least a majority in aggregate principal
amount of all of the Outstanding Securities of all series (including the Notes)
under the Indenture that are affected by such amendment, supplement or waiver
(voting together as a single class). Without notice to or consent of any Holder,
the parties thereto may amend or supplement the Indenture and the Notes to,
among other things, cure any ambiguity, defect or inconsistency or comply with
any requirements of the Commission in connection with the qualification of the
Indenture under the TIA, or make any other change that does not adversely affect
the rights of any Holder of a Note in any material respect.

 

6



--------------------------------------------------------------------------------

8. Redemption.

The Issuer may at its option redeem any of the Notes in whole or in part at any
time, each at a redemption price calculated by the Issuer equal to the greater
of:

(i) 100% of the principal amount of the Notes to be redeemed; and

(ii) the sum of the present values of the remaining scheduled payments of
principal and interest, including additional interest, if any, as provided under
Section 6, thereon (not including any portion of such payments of interest
accrued as of the date of redemption), discounted to the date of redemption on a
semi-annual basis (assuming a 360-day year consisting of twelve 30-day months)
at the Treasury Rate (as defined below) plus 25 basis points,

plus, in each case, accrued interest thereon to the date of redemption.

Notwithstanding the foregoing, installments of interest on Notes that are due
and payable on Interest Payment Dates falling on or prior to a redemption date
will be payable on the Interest Payment Date to the registered Holders as of the
close of business on the relevant Interest Record Date according to the Notes
and the Indenture.

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the remaining term of
the Notes to be redeemed that would be utilized, at the time of selection and in
accordance with customary financial practice, in pricing new issues of corporate
debt securities of comparable maturity to the remaining term of the Notes.

“Comparable Treasury Price” means, with respect to any redemption date, (i) the
average of four Reference Treasury Dealer Quotations for such redemption date,
after excluding the highest and lowest such Reference Treasury Dealer
Quotations, or (ii) if the Quotation Agent obtains fewer than four such
Reference Treasury Dealer Quotations, the average of all such quotations, or
(iii) if only one Reference Treasury Dealer Quotation is received, such
quotation.

“Quotation Agent” means the Reference Treasury Dealer appointed by the Issuer.

“Reference Treasury Dealer” means (i) Citigroup Global Markets Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. Incorporated
(or their respective affiliates that are Primary Treasury Dealers) and their
respective successors; provided, however, that if any of the foregoing shall
cease to be a primary U.S. Government securities dealer in New York City (a
“Primary Treasury Dealer”), the Issuer will substitute therefor another Primary
Treasury Dealer, and (ii) any other Primary Treasury Dealer selected by the
Issuer.

 

7



--------------------------------------------------------------------------------

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Quotation Agent, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third business day preceding such redemption date.

“Treasury Rate” means, with respect to any redemption date, the rate per annum
equal to the semi-annual equivalent yield to maturity of the Comparable Treasury
Issue, assuming a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such redemption date.

Notice of any redemption will be mailed at least 30 days but not more than 60
days before the redemption date to each Holder of the Notes to be redeemed.
Unless the Issuer defaults in payment of the redemption price, on and after the
redemption date, interest will cease to accrue on the Notes or portions thereof
called for redemption. If less than all of the Notes are to be redeemed, the
Notes to be redeemed shall be selected by lot by the Depositary, in the case of
Notes represented by a Global Note, or by the Trustee by a method the Trustee
deems to be fair and appropriate, in the case of Notes that are not represented
by a Global Note.

In addition, beginning 180 days prior to December 1, 2040, the Issuer will have
the right to redeem the Notes at a price equal to 100% of the principal amount
of such Notes being redeemed, plus accrued interest thereon. Notwithstanding the
foregoing, installments of interest on Notes that are due and payable on
Interest Payment Dates falling on or prior to the redemption date will be
payable on the Interest Payment Date to the registered Holders as of the close
of business on the relevant Interest Record Date according to the Notes and the
Indenture. Notice of any such redemption will be mailed at least 30 days but not
more than 60 days before the redemption date to each Holder of the Notes to be
redeemed. Unless the Issuer defaults in payment of the redemption price, on and
after the redemption date, interest will cease to accrue on the Notes or
portions thereof called for redemption.

9. Offer to Repurchase Upon Change of Control Triggering Event.

If a Change of Control Triggering Event (as defined below) occurs, unless the
Issuer shall have exercised its right to redeem the Notes as described above,
the Issuer shall be required to make an offer to each Holder of Notes to
purchase all or any part (equal to $2,000 or an integral multiple of $1,000 in
excess thereof) of that Holder’s Notes at a purchase price in cash equal to 101%
of the aggregate principal amount thereof, plus accrued and unpaid interest, if
any, to the date of purchase (subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant Interest Payment
Date); provided that after giving effect to the purchase, any Notes that remain
outstanding shall have a denomination of $2,000 and integral multiples of $1,000
above that amount.

 

8



--------------------------------------------------------------------------------

Within 30 days following the date upon which the Change of Control Triggering
Event has occurred or, at the Issuer’s option, prior to any Change of Control
(as defined below), but after the public announcement of the transaction that
constitutes or may constitute the Change of Control, except to the extent that
the Issuer shall have exercised its right to redeem the Notes pursuant to
Section 8 hereof, the Issuer shall mail a notice (a “Change of Control Offer”)
to each Holder with a copy to the Trustee describing the transaction or
transactions that constitute or may constitute a Change of Control Triggering
Event and offering to purchase Notes on the date specified in the notice, which
date will be no earlier than 30 days nor later than 60 days from the date such
notice is mailed (other than as may be required by law) (such date, the “Change
of Control Payment Date”). The notice will, if mailed prior to the date of
consummation of the Change of Control, state that the Change of Control Offer is
conditioned on the Change of Control being consummated on or prior to the Change
of Control Payment Date specified in the notice.

On each Change of Control Payment Date, the Issuer shall, to the extent lawful:

 

  •  

accept for payment all Notes or portions of the Notes properly tendered pursuant
to the applicable Change of Control Offer;

 

  •  

deposit with the paying agent an amount equal to the change of control payment
in respect of all Notes or portions of Notes properly tendered pursuant to the
applicable Change of Control Offer; and

 

  •  

deliver or cause to be delivered to the trustee the Notes properly accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased.

The Trustee shall promptly mail, or cause the paying agent to promptly mail, to
each Holder of Notes so tendered the payment for such Notes, and the Trustee
shall promptly authenticate and mail (or cause to be transferred by book entry)
to each holder a new Note equal in principal amount to any unpurchased portion
of the Notes surrendered, if any.

The Issuer shall comply, to the extent applicable, with the requirements of Rule
14(e)-1 of the Exchange Act and any other securities laws or regulations in
connection with the purchase of Notes pursuant to a Change of Control Triggering
Event. To the extent that the provisions of any securities laws or regulations
conflict with the terms described in the Notes, the Issuer shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations by virtue thereof.

 

9



--------------------------------------------------------------------------------

Holders of Notes electing to have Notes purchased pursuant to a Change of
Control Offer will be required to surrender their Notes, with the form entitled
“Repurchase Exercise Notice Upon a Change of Control” on the reverse of the Note
completed, to the paying agent at the address specified in the notice, or
transfer their Notes to the paying agent by book-entry transfer pursuant to the
applicable procedures of the paying agent, prior to the close of business on the
third business day prior to the Change of Control Payment Date.

The Issuer shall not be required to make a Change of Control Offer if a third
party makes such an offer in the manner, at the times and otherwise in
compliance with the requirements for an offer made by the Issuer and such third
party purchases all Notes properly tendered and not withdrawn under its offer.

In addition, the Issuer shall not purchase any Notes if there has occurred and
is continuing on the Change of Control Payment Date an Event of Default under
the Indenture, other than a default in the payment of the change of control
payment upon a Change of Control Triggering Event.

If Holders of not less than 95% in aggregate principal amount of the outstanding
Notes validly tender and do not withdraw such Notes in a Change of Control Offer
and the Issuer, or any third party making a Change of Control Offer in lieu of
the Issuer, as described above, purchases all of the Notes validly tendered and
not withdrawn by such Holders, the Issuer shall have the right, upon not less
than 30 nor more than 60 days’ prior notice, given not more than 30 days
following such purchase pursuant to the Change of Control Offer described above,
to redeem all Notes that remain outstanding following such purchase at a
redemption price in cash equal to 101% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the date of redemption (subject to the
right of Holders of record on an Interest Record Date to receive interest on the
relevant Interest Payment Date).

For purposes of the Change of Control Offer provisions of the Notes, the
following definitions are applicable:

“Change of Control” means the occurrence of any one of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the Issuer’s assets and
the assets of the Issuer’s subsidiaries taken as a whole to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act) other than to the
Issuer or one of its subsidiaries;

(b) the consummation of any transaction (including without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of our outstanding Voting Stock, measured by voting
power rather than number of shares; or

 

10



--------------------------------------------------------------------------------

(c) the adoption of a plan relating to the Issuer’s liquidation or dissolution.

Notwithstanding the foregoing, a transaction will not be considered to be a
Change of Control if (a) the Issuer becomes a direct or indirect wholly owned
subsidiary of a holding company and (b) immediately following that transaction,
(1) the direct or indirect holders of the Voting Stock of the holding company
are substantially the same as the holders of the Issuer’s Voting Stock
immediately prior to that transaction or (2) no person or group is the
beneficial owner, directly or indirectly, of more than 50% of the total voting
power of the Voting Stock of the holding company.

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Ratings Event.

“Investment Grade” means a rating of Baa3 or better by Moody’s (or its
equivalent under any successor rating category of Moody’s); a rating of BBB- or
better by S&P (or its equivalent under any successor rating category of S&P);
and the equivalent investment grade rating from any replacement Rating Agency or
Agencies appointed by the Issuer.

“Moody’s” means Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors.

“Rating Agency” means each of Moody’s and S&P; provided, that if either of
Moody’s or S&P ceases to rate the Notes or fails to make a rating of the Notes
publicly available, the Issuer shall appoint a replacement for such Rating
Agency that is a “nationally recognized statistical rating organization” within
the meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act.

“Ratings Event” means the Notes cease to be rated Investment Grade by each of
the Rating Agencies on any day during the period (the “Trigger Period”)
commencing on the date 60 days prior to the first public announcement by the
Issuer of any Change of Control (or pending Change of Control) and ending 60
days following consummation of such Change of Control (which Trigger Period will
be extended for so long as the rating of the Notes is under publicly announced
consideration for a possible downgrade by either of the Rating Agencies).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Voting Stock” of any specified person as of any date means the capital stock of
such person that is at the time entitled to vote generally in the election of
the board of directors of such person.

 

11



--------------------------------------------------------------------------------

10. Defaults and Remedies.

If an Event of Default (other than certain bankruptcy Events of Default with
respect to the Issuer, the Guarantor or any material subsidiary of the Issuer)
under the Indenture occurs with respect to the Notes and is continuing, then the
Trustee may and, at the direction of the Holders of at least 25% in aggregate
principal amount of all of the Outstanding Securities of all series affected
(voting together as a single class), shall by written notice, require the Issuer
to repay immediately the entire principal amount of all of the Outstanding
Securities of all series affected, together with all accrued and unpaid interest
and premium, if any. If a bankruptcy Event of Default with respect to the
Issuer, the Guarantor or any material subsidiary of the Issuer occurs and is
continuing, then the entire principal amount of all of the Outstanding
Securities (including the Notes) will automatically become due immediately and
payable without any declaration or other act on the part of the Trustee or any
Holder. Holders of Notes may not enforce the Indenture, the Notes or related
Guarantees except as provided in the Indenture. The Trustee is not obligated to
enforce the Indenture, the Notes or related Guarantees unless it has received
indemnity as it reasonably requires. The Indenture permits, subject to certain
limitations therein provided, Holders of a majority in aggregate principal
amount of all of the Outstanding Securities of all series affected (voting
together as a single class) to direct the Trustee in its exercise of any trust
or power. The Trustee may withhold from Holders of Notes notice of certain
continuing defaults or Events of Default if it determines that withholding
notice is in their interest.

11. Authentication.

This Note shall not be valid until the Trustee manually signs the certificate of
authentication on this Note.

12. Abbreviations and Defined Terms.

Customary abbreviations may be used in the name of a Holder of a Note or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

13. CUSIP Numbers.

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Issuer has caused CUSIP numbers to be printed on
the Notes as a convenience to the Holders of the Notes. No representation is
made as to the accuracy of such numbers as printed on the Notes and reliance may
be placed only on the other identification numbers printed hereon.

 

12



--------------------------------------------------------------------------------

14. Governing Law.

The laws of the State of New York shall govern the Indenture, including the
Guarantee, and this Note thereof.

 

13



--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to

(Print or type assignee’s name, address and zip code)

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                                  agent to transfer this
Note on the books of the Issuer. The agent may substitute another to act for
him.

 

 

 

Date:                                          Your Signature:
                                        

 

 

 

Sign exactly as your name appears on the other side of this Note.

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144(d) under the Securities Act of 1933, as amended (the “Securities Act”) after
the later of the date of original issuance of such Notes and the last date, if
any, on which such Notes were owned by the Issuer or any “Affiliate” of the
Issuer within the meaning of Rule 144 of the Securities Act , the undersigned
confirms that such Notes are being transferred in accordance with its terms:

CHECK ONE BOX BELOW

 

(1)    ¨    to the Issuer or any subsidiary of the Issuer; or (2)    ¨    to the
Registrar for registration in the name of the Holder without transfer; or (3)   
¨    pursuant to an effective registration statement under the Securities Act;
or

 

14



--------------------------------------------------------------------------------

(4)    ¨    inside the United States to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act; or (5)   
¨    outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 903 or 904 under
the Securities Act; or (6)    ¨    pursuant to the exemption from registration
provided by Rule 144 under the Securities Act; or (7)    ¨    pursuant to any
other exemption from the registration requirements of the Securities Act.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof; provided, however, that if box (5), (6) or (7) is
checked, the Trustee shall be entitled to require, prior to registering any such
transfer of the Notes, such legal opinions, certifications and other information
as the Issuer has reasonably requested to confirm that such transfer is being
made pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, such as the exemption provided
by Rule 144 under such Act.

 

     

     

        Signature   Signature Guarantee:      

     

   

 

  Signature must be guaranteed       Signature

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the United
States Securities Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

TO BE COMPLETED BY TRANSFEROR IF (4) ABOVE IS CHECKED.

The undersigned represents and warrants that the requested transfer is being
made (A) to a Person who the undersigned reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act (a
“QIB”), (B) to a Person who is purchasing for its own account or the account of
a QIB in a transaction meeting the requirement of Rule 144A and (C) in
accordance with all applicable securities laws of the states of the United
States and other jurisdictions.

 

Dated:  

 

   

 

      Notice:   To be executed by an executive officer

 

16



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF NOTES

The following exchanges of a part of this Global Note for Physical Notes or a
part of another Global Note have been made:

 

Date of Exchange

 

Amount of decrease

in principal amount

of this Global Note

 

Amount of increase

in principal amount

of this Global Note

   Principal amount of
this Global Note
following such
decrease (or
increase)      Signature of
authorized officer of
Trustee            

 

17



--------------------------------------------------------------------------------

REPURCHASE EXERCISE NOTICE UPON A CHANGE OF CONTROL

To: SAIC, Inc.

The undersigned registered owner of this Security hereby acknowledges receipt of
a notice from SAIC, Inc. (the “Issuer”) as to the occurrence of a Change of
Control Triggering Event with respect to the Issuer and hereby directs the
Issuer to pay, or cause the Trustee to pay,              an amount in cash equal
to 101% of the aggregate principal amount of the Notes, or the portion thereof
(which is a multiple of $1,000, provided that the remaining principal amount, if
any, following such repurchase shall be at least $2,000 or a multiple of $1,000
in excess thereof) below designated, to be repurchased plus interest accrued to,
but excluding, the repurchase date, except as provided in the Indenture.

Dated:                     

Signature                     

Principal amount to be repurchased (a multiple of $1,000):                     

Remaining principal amount following such repurchase:                     

(zero or at least $2,000 or a multiple of $1,000 in excess thereof)

 

By:  

 

  Authorized Signatory

 

18



--------------------------------------------------------------------------------

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS A BENEFICIAL
INTEREST HEREIN.

TRANSFERS OF THIS NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO
NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE.

UNTIL 40 DAYS AFTER THE CLOSING OF THE OFFERING, AN OFFER OR SALE OF SECURITIES
WITHIN THE UNITED STATES BY A DEALER (AS DEFINED IN THE U.S. SECURITIES ACT) MAY
VIOLATE THE REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT IF SUCH OFFER
OR SALE IS MADE OTHERWISE THAN IN ACCORDANCE WITH RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF IS DEEMED TO HAVE AGREED TO BE
BOUND BY THE PROVISIONS OF A REGISTRATION RIGHTS AGREEMENT AMONG SAIC, INC. (THE
“ISSUER”), SCIENCE APPLICATIONS INTERNATIONAL CORPORATION (THE “GUARANTOR”) AND
THE INITIAL PURCHASERS, DATED DECEMBER 20, 2010 (THE “REGISTRATION RIGHTS
AGREEMENT”). THE ISSUER WILL PROVIDE A COPY OF THE REGISTRATION RIGHTS AGREEMENT
TO A HOLDER WITHOUT CHARGE UPON WRITTEN REQUEST TO IT AT ITS PRINCIPAL PLACE OF
BUSINESS.

 

19



--------------------------------------------------------------------------------

THIS NOTE AND RELATED GUARANTEE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION. NEITHER THIS NOTE, THE RELATED GUARANTEE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.
THE HOLDER OF THIS NOTE, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND
ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED NOTES, TO OFFER,
SELL OR OTHERWISE TRANSFER SUCH NOTE ONLY (A) TO THE ISSUER OR ANY SUBSIDIARY OF
THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) IN AN OFFSHORE TRANSACTION COMPLYING
WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, OR
(E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S, THE GUARANTOR’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN THE FORMS OF EXHIBITS TO THE
INDENTURE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE
RESALE RESTRICTION TERMINATION DATE.

EXCEPT AS SET FORTH BELOW, BENEFICIAL OWNERSHIP INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL SECURITY WILL NOT BE EXCHANGEABLE FOR INTERESTS IN THE
PERMANENT REGULATION S GLOBAL SECURITY OR ANY OTHER SECURITY REPRESENTING AN
INTEREST IN THE SECURITIES REPRESENTED HEREBY WHICH DO NOT CONTAIN A LEGEND
CONTAINING RESTRICTIONS ON TRANSFER, UNTIL THE EXPIRATION OF THE “40-DAY
DISTRIBUTION COMPLIANCE PERIOD” (WITHIN THE MEANING OF RULE 903(b)(2) OF
REGULATION S UNDER THE SECURITIES ACT) AND THEN ONLY UPON CERTIFICATION IN FORM
REASONABLY SATISFACTORY TO THE TRUSTEE THAT SUCH BENEFICIAL INTERESTS ARE OWNED
EITHER BY NON-U.S. PERSONS OR U.S. PERSONS WHO PURCHASED SUCH INTERESTS IN A
TRANSACTION THAT DID NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT. DURING
SUCH 40-DAY DISTRIBUTION COMPLIANCE PERIOD, BENEFICIAL OWNERSHIP INTERESTS IN
THIS TEMPORARY REGULATION S GLOBAL SECURITY MAY ONLY BE SOLD, PLEDGED OR
TRANSFERRED THROUGH EUROCLEAR BANK S.A./N.V., AS OPERATOR OF THE EUROCLEAR
SYSTEM OR CLEARSTREAM BANKING, SOCIÉTÉ ANONYME AND ONLY (I) TO THE ISSUER OR A
SUBSIDIARY OF THE ISSUER, (II) WITHIN THE UNITED STATES TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (III) OUTSIDE THE UNITED STATES IN A TRANSACTION IN ACCORDANCE WITH
RULE 903 OR RULE 904 UNDER THE SECURITIES ACT, OR (IV) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH
(IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES AND OTHER JURISDICTIONS. HOLDERS OF INTERESTS IN THIS TEMPORARY
REGULATION S GLOBAL SECURITY WILL NOTIFY ANY PURCHASER OF THIS SECURITY OF THE
RESALE RESTRICTIONS REFERRED TO ABOVE, IF THEN APPLICABLE.

 

20



--------------------------------------------------------------------------------

SAIC, INC.

5.950% Notes due 2040

 

No. 3   CUSIP No.: U78660AA2   ISIN No.: USU78660AA24   $250,000

SAIC, INC., a Delaware corporation (the “Issuer”), for value received promises
to pay to CEDE & CO. or registered assigns the principal sum of TWO HUNDRED
FIFTY THOUSAND DOLLARS on December 1, 2040.

Interest Payment Dates: June 1 and December 1 (each, an “Interest Payment
Date”), commencing on June 1, 2011.

Interest Record Dates: May 15 and November 15 (each, an “Interest Record Date”).

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be signed manually or by
facsimile by its duly authorized officer.

 

SAIC, INC.

By:

 

 

  Name:   Title:

 

22



--------------------------------------------------------------------------------

This is one of the Notes of the series designated herein and referred to in the
within-mentioned Indenture.

Dated: December 20, 2010

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

 

  Authorized Signatory

 

23



--------------------------------------------------------------------------------

(REVERSE OF NOTE)

SAIC, INC.

5.950% Notes due 2040

 

  1. Interest

SAIC, Inc. (the “Issuer”) promises to pay interest on the principal amount of
this Note at the rate per annum described above. Cash interest on the Notes will
accrue from the most recent date to which interest has been paid; or, if no
interest has been paid, from December 20, 2010. Interest on this Note will be
paid to but excluding the relevant Interest Payment Date. The Issuer will pay
interest semi-annually in arrears on each Interest Payment Date, commencing
June 1, 2011. Interest will be computed on the basis of a 360-day year
consisting of twelve 30-day months in a manner consistent with Rule 11620(b) of
the NASD Uniform Practice Code.

The Issuer shall pay interest on overdue principal from time to time on demand
at the rate borne by the Notes and on overdue installments of interest (without
regard to any applicable grace periods) to the extent lawful.

 

  2. Paying Agent.

Initially, The Bank of New York Mellon Trust Company, N.A. (the “Trustee”) will
act as paying agent. The Issuer may change any paying agent without notice to
the Holders.

 

  3. Indenture; Defined Terms.

This Note is one of the 5.950% Notes due 2040 (the “Notes”) issued under an
indenture dated as of December 20, 2010 (the “Base Indenture”) by and between
the Issuer, Science Applications International Corporation (the “Guarantor”) and
the Trustee, and established pursuant to an Officer’s Certificate dated
December 20, 2010, issued pursuant to Section 2.01 and Section 2.03 thereof
(together, the “Indenture”). This Note is a “Security” and the Notes are
“Securities” under the Indenture.

For purposes of this Note, unless otherwise defined herein, capitalized terms
herein are used as defined in the Indenture. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939 (15 U.S.C. Sections 77aaa-77bbbb) (the “TIA”)
as in effect on the date on which the Indenture was qualified under the TIA.
Notwithstanding anything to the contrary herein, the Notes are subject to all
such terms, and Holders of Notes are referred to the Indenture and the TIA for a
statement of them. To the extent the terms of the Indenture and this Note are
inconsistent, the terms of the Indenture shall govern.

 

24



--------------------------------------------------------------------------------

 

  4. Guarantee.

The Guarantor has irrevocably, fully and unconditionally guaranteed, on an
unsecured and unsubordinated basis, the full and punctual payment (whether at
maturity, upon redemption or otherwise) of the principal of and interest on, and
all other amounts payable under, the Notes and the full and punctual payment of
all other amounts payable by the Issuer under the Indenture and any other
obligations of the Issuer under the Indenture, subject to certain terms and
conditions set forth in the Indenture.

 

  5. Denominations; Transfer; Exchange.

The Notes are in registered form, without coupons, in denominations of $2,000
and multiples of $1,000 thereafter. A Holder shall register the transfer or
exchange of Notes in accordance with the Indenture. The Issuer may require a
Holder, among other things, to furnish appropriate endorsements and transfer
documents and to pay certain transfer taxes or similar governmental charges
payable in connection therewith as permitted by the Indenture. The Issuer need
not issue, authenticate, register the transfer of or exchange any Notes or
portions thereof for a period of fifteen (15) days before the mailing of a
notice of redemption, nor need the Issuer register the transfer or exchange of
any Note selected for redemption in whole or in part.

 

  6. Registration Rights

The Holder of this Note is entitled to the benefits of the Registration Rights
Agreement, dated December 20, 2010, between the Issuer, the Guarantor and the
Initial Purchasers named therein (the “Registration Rights Agreement”). The
interest rate on this Note will increase by a rate of 0.25% per annum upon the
occurrence of certain events specified in the Registration Rights Agreement for
the periods specified therein.

 

  7. Amendment; Supplement; Waiver.

Subject to certain exceptions, the Notes and the provisions of the Indenture
relating to the Notes may be amended or supplemented and any existing default or
Event of Default or compliance with certain provisions may be waived with the
written consent of the Holders of at least a majority in aggregate principal
amount of all of the Outstanding Securities of all series (including the Notes)
under the Indenture that are affected by such amendment, supplement or waiver
(voting together as a single class). Without notice to or consent of any Holder,
the parties thereto may amend or supplement the Indenture and the Notes to,
among other things, cure any ambiguity, defect or inconsistency or comply with
any requirements of the Commission in connection with the qualification of the
Indenture under the TIA, or make any other change that does not adversely affect
the rights of any Holder of a Note in any material respect.

 

25



--------------------------------------------------------------------------------

 

  8. Redemption.

The Issuer may at its option redeem any of the Notes in whole or in part at any
time, each at a redemption price calculated by the Issuer equal to the greater
of:

(i) 100% of the principal amount of the Notes to be redeemed; and

(ii) the sum of the present values of the remaining scheduled payments of
principal and interest, including additional interest, if any, as provided under
Section 6, thereon (not including any portion of such payments of interest
accrued as of the date of redemption), discounted to the date of redemption on a
semi-annual basis (assuming a 360-day year consisting of twelve 30-day months)
at the Treasury Rate (as defined below) plus 25 basis points,

plus, in each case, accrued interest thereon to the date of redemption.

Notwithstanding the foregoing, installments of interest on Notes that are due
and payable on Interest Payment Dates falling on or prior to a redemption date
will be payable on the Interest Payment Date to the registered Holders as of the
close of business on the relevant Interest Record Date according to the Notes
and the Indenture.

“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the remaining term of
the Notes to be redeemed that would be utilized, at the time of selection and in
accordance with customary financial practice, in pricing new issues of corporate
debt securities of comparable maturity to the remaining term of the Notes.

“Comparable Treasury Price” means, with respect to any redemption date, (i) the
average of four Reference Treasury Dealer Quotations for such redemption date,
after excluding the highest and lowest such Reference Treasury Dealer
Quotations, or (ii) if the Quotation Agent obtains fewer than four such
Reference Treasury Dealer Quotations, the average of all such quotations, or
(iii) if only one Reference Treasury Dealer Quotation is received, such
quotation.

“Quotation Agent” means the Reference Treasury Dealer appointed by the Issuer.

“Reference Treasury Dealer” means (i) Citigroup Global Markets Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. Incorporated
(or their respective affiliates that are Primary Treasury Dealers) and their
respective successors; provided, however, that if any of the foregoing shall
cease to be a primary U.S. Government securities dealer in New York City (a
“Primary Treasury Dealer”), the Issuer will substitute therefor another Primary
Treasury Dealer, and (ii) any other Primary Treasury Dealer selected by the
Issuer.

 

26



--------------------------------------------------------------------------------

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Quotation Agent, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third business day preceding such redemption date.

“Treasury Rate” means, with respect to any redemption date, the rate per annum
equal to the semi-annual equivalent yield to maturity of the Comparable Treasury
Issue, assuming a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such redemption date.

Notice of any redemption will be mailed at least 30 days but not more than 60
days before the redemption date to each Holder of the Notes to be redeemed.
Unless the Issuer defaults in payment of the redemption price, on and after the
redemption date, interest will cease to accrue on the Notes or portions thereof
called for redemption. If less than all of the Notes are to be redeemed, the
Notes to be redeemed shall be selected by lot by the Depositary, in the case of
Notes represented by a Global Note, or by the Trustee by a method the Trustee
deems to be fair and appropriate, in the case of Notes that are not represented
by a Global Note.

In addition, beginning 180 days prior to December 1, 2040, the Issuer will have
the right to redeem the Notes at a price equal to 100% of the principal amount
of such Notes being redeemed, plus accrued interest thereon. Notwithstanding the
foregoing, installments of interest on Notes that are due and payable on
Interest Payment Dates falling on or prior to the redemption date will be
payable on the Interest Payment Date to the registered Holders as of the close
of business on the relevant Interest Record Date according to the Notes and the
Indenture. Notice of any such redemption will be mailed at least 30 days but not
more than 60 days before the redemption date to each Holder of the Notes to be
redeemed. Unless the Issuer defaults in payment of the redemption price, on and
after the redemption date, interest will cease to accrue on the Notes or
portions thereof called for redemption.

 

  9. Offer to Repurchase Upon Change of Control Triggering Event.

If a Change of Control Triggering Event (as defined below) occurs, unless the
Issuer shall have exercised its right to redeem the Notes as described above,
the Issuer shall be required to make an offer to each Holder of Notes to
purchase all or any part (equal to $2,000 or an integral multiple of $1,000 in
excess thereof) of that Holder’s Notes at a purchase price in cash equal to 101%
of the aggregate principal amount thereof, plus accrued and unpaid interest, if
any, to the date of purchase (subject to the right of Holders of record on the
relevant record date to receive interest due on the relevant Interest Payment
Date); provided that after giving effect to the purchase, any Notes that remain
outstanding shall have a denomination of $2,000 and integral multiples of $1,000
above that amount.

 

27



--------------------------------------------------------------------------------

Within 30 days following the date upon which the Change of Control Triggering
Event has occurred or, at the Issuer’s option, prior to any Change of Control
(as defined below), but after the public announcement of the transaction that
constitutes or may constitute the Change of Control, except to the extent that
the Issuer shall have exercised its right to redeem the Notes pursuant to
Section 8 hereof, the Issuer shall mail a notice (a “Change of Control Offer”)
to each Holder with a copy to the Trustee describing the transaction or
transactions that constitute or may constitute a Change of Control Triggering
Event and offering to purchase Notes on the date specified in the notice, which
date will be no earlier than 30 days nor later than 60 days from the date such
notice is mailed (other than as may be required by law) (such date, the “Change
of Control Payment Date”). The notice will, if mailed prior to the date of
consummation of the Change of Control, state that the Change of Control Offer is
conditioned on the Change of Control being consummated on or prior to the Change
of Control Payment Date specified in the notice.

On each Change of Control Payment Date, the Issuer shall, to the extent lawful:

 

  •  

accept for payment all Notes or portions of the Notes properly tendered pursuant
to the applicable Change of Control Offer;

 

  •  

deposit with the paying agent an amount equal to the change of control payment
in respect of all Notes or portions of Notes properly tendered pursuant to the
applicable Change of Control Offer; and

 

  •  

deliver or cause to be delivered to the trustee the Notes properly accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased.

The Trustee shall promptly mail, or cause the paying agent to promptly mail, to
each Holder of Notes so tendered the payment for such Notes, and the Trustee
shall promptly authenticate and mail (or cause to be transferred by book entry)
to each holder a new Note equal in principal amount to any unpurchased portion
of the Notes surrendered, if any.

The Issuer shall comply, to the extent applicable, with the requirements of Rule
14(e)-1 of the Exchange Act and any other securities laws or regulations in
connection with the purchase of Notes pursuant to a Change of Control Triggering
Event. To the extent that the provisions of any securities laws or regulations
conflict with the terms described in the Notes, the Issuer shall comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations by virtue thereof.

 

28



--------------------------------------------------------------------------------

Holders of Notes electing to have Notes purchased pursuant to a Change of
Control Offer will be required to surrender their Notes, with the form entitled
“Repurchase Exercise Notice Upon a Change of Control” on the reverse of the Note
completed, to the paying agent at the address specified in the notice, or
transfer their Notes to the paying agent by book-entry transfer pursuant to the
applicable procedures of the paying agent, prior to the close of business on the
third business day prior to the Change of Control Payment Date.

The Issuer shall not be required to make a Change of Control Offer if a third
party makes such an offer in the manner, at the times and otherwise in
compliance with the requirements for an offer made by the Issuer and such third
party purchases all Notes properly tendered and not withdrawn under its offer.

In addition, the Issuer shall not purchase any Notes if there has occurred and
is continuing on the Change of Control Payment Date an Event of Default under
the Indenture, other than a default in the payment of the change of control
payment upon a Change of Control Triggering Event.

If Holders of not less than 95% in aggregate principal amount of the outstanding
Notes validly tender and do not withdraw such Notes in a Change of Control Offer
and the Issuer, or any third party making a Change of Control Offer in lieu of
the Issuer, as described above, purchases all of the Notes validly tendered and
not withdrawn by such Holders, the Issuer shall have the right, upon not less
than 30 nor more than 60 days’ prior notice, given not more than 30 days
following such purchase pursuant to the Change of Control Offer described above,
to redeem all Notes that remain outstanding following such purchase at a
redemption price in cash equal to 101% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the date of redemption (subject to the
right of Holders of record on an Interest Record Date to receive interest on the
relevant Interest Payment Date).

For purposes of the Change of Control Offer provisions of the Notes, the
following definitions are applicable:

“Change of Control” means the occurrence of any one of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the Issuer’s assets and
the assets of the Issuer’s subsidiaries taken as a whole to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act) other than to the
Issuer or one of its subsidiaries;

(b) the consummation of any transaction (including without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of our outstanding Voting Stock, measured by voting
power rather than number of shares; or

 

29



--------------------------------------------------------------------------------

(c) the adoption of a plan relating to the Issuer’s liquidation or dissolution.

Notwithstanding the foregoing, a transaction will not be considered to be a
Change of Control if (a) the Issuer becomes a direct or indirect wholly owned
subsidiary of a holding company and (b) immediately following that transaction,
(1) the direct or indirect holders of the Voting Stock of the holding company
are substantially the same as the holders of the Issuer’s Voting Stock
immediately prior to that transaction or (2) no person or group is the
beneficial owner, directly or indirectly, of more than 50% of the total voting
power of the Voting Stock of the holding company.

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Ratings Event.

“Investment Grade” means a rating of Baa3 or better by Moody’s (or its
equivalent under any successor rating category of Moody’s); a rating of BBB- or
better by S&P (or its equivalent under any successor rating category of S&P);
and the equivalent investment grade rating from any replacement Rating Agency or
Agencies appointed by the Issuer.

“Moody’s” means Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors.

“Rating Agency” means each of Moody’s and S&P; provided, that if either of
Moody’s or S&P ceases to rate the Notes or fails to make a rating of the Notes
publicly available, the Issuer shall appoint a replacement for such Rating
Agency that is a “nationally recognized statistical rating organization” within
the meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act.

“Ratings Event” means the Notes cease to be rated Investment Grade by each of
the Rating Agencies on any day during the period (the “Trigger Period”)
commencing on the date 60 days prior to the first public announcement by the
Issuer of any Change of Control (or pending Change of Control) and ending 60
days following consummation of such Change of Control (which Trigger Period will
be extended for so long as the rating of the Notes is under publicly announced
consideration for a possible downgrade by either of the Rating Agencies).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Voting Stock” of any specified person as of any date means the capital stock of
such person that is at the time entitled to vote generally in the election of
the board of directors of such person.

 

30



--------------------------------------------------------------------------------

 

  10. Defaults and Remedies.

If an Event of Default (other than certain bankruptcy Events of Default with
respect to the Issuer, the Guarantor or any material subsidiary of the Issuer)
under the Indenture occurs with respect to the Notes and is continuing, then the
Trustee may and, at the direction of the Holders of at least 25% in aggregate
principal amount of all of the Outstanding Securities of all series affected
(voting together as a single class), shall by written notice, require the Issuer
to repay immediately the entire principal amount of all of the Outstanding
Securities of all series affected, together with all accrued and unpaid interest
and premium, if any. If a bankruptcy Event of Default with respect to the
Issuer, the Guarantor or any material subsidiary of the Issuer occurs and is
continuing, then the entire principal amount of all of the Outstanding
Securities (including the Notes) will automatically become due immediately and
payable without any declaration or other act on the part of the Trustee or any
Holder. Holders of Notes may not enforce the Indenture, the Notes or related
Guarantees except as provided in the Indenture. The Trustee is not obligated to
enforce the Indenture, the Notes or related Guarantees unless it has received
indemnity as it reasonably requires. The Indenture permits, subject to certain
limitations therein provided, Holders of a majority in aggregate principal
amount of all of the Outstanding Securities of all series affected (voting
together as a single class) to direct the Trustee in its exercise of any trust
or power. The Trustee may withhold from Holders of Notes notice of certain
continuing defaults or Events of Default if it determines that withholding
notice is in their interest.

 

  11. Authentication.

This Note shall not be valid until the Trustee manually signs the certificate of
authentication on this Note.

 

  12. Abbreviations and Defined Terms.

Customary abbreviations may be used in the name of a Holder of a Note or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

 

  13. CUSIP Numbers.

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Issuer has caused CUSIP numbers to be printed on
the Notes as a convenience to the Holders of the Notes. No representation is
made as to the accuracy of such numbers as printed on the Notes and reliance may
be placed only on the other identification numbers printed hereon.

 

31



--------------------------------------------------------------------------------

 

  14. Governing Law.

The laws of the State of New York shall govern the Indenture, including the
Guarantee, and this Note thereof.

 

32



--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

To assign this Note, fill in the form below:

I or we assign and transfer this Note to

(Print or type assignee’s name, address and zip code)

(Insert assignee’s soc. sec. or tax I.D. No.)

and irrevocably appoint                                  agent to transfer this
Note on the books of the Issuer. The agent may substitute another to act for
him.

 

 

Date:                                          Your Signature:
                                        

 

 

Sign exactly as your name appears on the other side of this Note.

In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of the period referred to in Rule
144(d) under the Securities Act of 1933, as amended (the “Securities Act”) after
the later of the date of original issuance of such Notes and the last date, if
any, on which such Notes were owned by the Issuer or any “Affiliate” of the
Issuer within the meaning of Rule 144 of the Securities Act , the undersigned
confirms that such Notes are being transferred in accordance with its terms:

CHECK ONE BOX BELOW

 

(1)    ¨    to the Issuer or any subsidiary of the Issuer; or (2)    ¨    to the
Registrar for registration in the name of the Holder without transfer; or (3)   
¨    pursuant to an effective registration statement under the Securities Act;
or

 

33



--------------------------------------------------------------------------------

 

(4)    ¨    inside the United States to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act) that purchases for its own
account or for the account of a qualified institutional buyer to whom notice is
given that such transfer is being made in reliance on Rule 144A, in each case
pursuant to and in compliance with Rule 144A under the Securities Act; or (5)   
¨    outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 903 or 904 under
the Securities Act; or (6)    ¨    pursuant to the exemption from registration
provided by Rule 144 under the Securities Act; or (7)    ¨    pursuant to any
other exemption from the registration requirements of the Securities Act.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof; provided, however, that if box (5), (6) or (7) is
checked, the Trustee shall be entitled to require, prior to registering any such
transfer of the Notes, such legal opinions, certifications and other information
as the Issuer has reasonably requested to confirm that such transfer is being
made pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, such as the exemption provided
by Rule 144 under such Act.

 

   

 

        Signature Signature Guarantee:    

 

   

 

Signature must be guaranteed     Signature

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the United
States Securities Exchange Act of 1934, as amended.

 

34



--------------------------------------------------------------------------------

TO BE COMPLETED BY TRANSFEROR IF (4) ABOVE IS CHECKED.

The undersigned represents and warrants that the requested transfer is being
made (A) to a Person who the undersigned reasonably believes is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act (a
“QIB”), (B) to a Person who is purchasing for its own account or the account of
a QIB in a transaction meeting the requirement of Rule 144A and (C) in
accordance with all applicable securities laws of the states of the United
States and other jurisdictions.

 

Dated:  

 

     

 

        Notice:   To be executed by an executive officer

 

35



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF NOTES

The following exchanges of a part of this Global Note for Physical Notes or a
part of another Global Note have been made:

 

Date of Exchange

 

Amount of decrease

in principal amount

of this Global Note

 

Amount of increase

in principal amount

of this Global Note

  

Principal amount of

this Global Note
following such

decrease

(or increase)

  

Signature of

authorized officer of
Trustee

 

36



--------------------------------------------------------------------------------

REPURCHASE EXERCISE NOTICE UPON A CHANGE OF CONTROL

To: SAIC, Inc.

The undersigned registered owner of this Security hereby acknowledges receipt of
a notice from SAIC, Inc. (the “Issuer”) as to the occurrence of a Change of
Control Triggering Event with respect to the Issuer and hereby directs the
Issuer to pay, or cause the Trustee to pay,              an amount in cash equal
to 101% of the aggregate principal amount of the Notes, or the portion thereof
(which is a multiple of $1,000, provided that the remaining principal amount, if
any, following such repurchase shall be at least $2,000 or a multiple of $1,000
in excess thereof) below designated, to be repurchased plus interest accrued to,
but excluding, the repurchase date, except as provided in the Indenture.

Dated:                     

Signature                                         

Principal amount to be repurchased (a multiple of $1,000):                     

Remaining principal amount following such repurchase:                     

(zero or at least $2,000 or a multiple of $1,000 in excess thereof)

 

By:  

 

  Authorized Signatory

 

37